Title: Circular to the States, 16 December 1779
From: Washington, George
To: 


        
          Sir
          Head Quarters Morris town 16th Decemr 1779.
        
        The situation of the Army with respect to supplies is beyond description alarming, it has been five or six Weeks past on half allowance, and we have not three days Bread or a third allowance on hand nor any where within reach. When this is exhausted we must depend on the precarious gleanings of the neighbouring country. Our Magazines are absolutely empty every where and our Commissaries intirely destitute of money or credit to replenish them. We have never experienced a like extremity at any period of the War. We have often felt temporary want from accidental delays in forwarding supplies; but we always had something in our Magazines and the means of procuring more. Neither one nor the other is at present the case. This representation is the result of a minute examination of

our resources. Unless some extraordinary exertions be made by the States from which we draw our supplies there is every appearance that the Army will infallibly disband in a fortnight. I think it my duty to lay this candid view of our situation before your Excellency, and to intreat the vigorous interposition of the State to rescue us from the danger of an event, which if it did not prove the total ruin of our affairs, would at least give them a shock from which they would not easily recover, and plunge us into a train of new and still more perplexing embarrassments than any we have hitherto felt. I have the honor to be with the greatest Respect Your Excellency’s Most ob. & hble Servt
        
          Go: Washingto⟨n⟩
        
      